Citation Nr: 1750849	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for numbness, radiculopathy, and/or neuropathy in both legs.

2.  Entitlement to a rating in excess of 20 percent for lumbar myositis prior to September 2, 2011 and in excess of 40 percent thereafter.

3.  Entitlement to a compensable rating for ulcerative colitis.

4.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty training from January 1981 to June 1981 and served on active duty from February 2003 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The decision denied entitlement to service connection for numbness, radiculopathy, and/or neuropathy in both legs; and continued previously assigned ratings of 20 percent for lumbar myositis and noncompensable ratings for ulcerative colitis and allergic rhinitis.

In a June 2016 rating decision, the RO increased the rating for lumbar myositis to 40 percent, effective September 2, 2011.  However, inasmuch as the increase to 40 percent did not result in the maximum rating available for lumbar spine disability, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation).


FINDING OF FACT

On September 28, 2016, prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for numbness, radiculopathy, and/or neuropathy in both legs; and higher disability ratings for lumbar myositis, ulcerative colitis, and allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for entitlement to service connection for numbness, radiculopathy, and/or neuropathy in both legs; and higher disability ratings for lumbar myositis, ulcerative colitis, and allergic rhinitis have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the denial of service connection for numbness, radiculopathy, and/or neuropathy in both legs; and with the disability ratings assigned for lumbar myositis, ulcerative colitis, and allergic rhinitis.  In correspondence received on September 28, 2016, however, the Veteran expressed his satisfaction with the 100 percent rating assigned for a psychiatric disability, and expressed his desire to withdraw all of his pending VA appeals.  The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues entitlement to service connection for numbness, radiculopathy, and/or neuropathy in both legs; and higher disability ratings for lumbar myositis, ulcerative colitis, and allergic rhinitis.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the claim of entitlement to service connection for numbness, radiculopathy, and/or neuropathy in both legs is dismissed.

The appeal as to the claim of entitlement to a rating in excess of 20 percent for lumbar myositis prior to September 2, 2011, and in excess of 40 percent thereafter, is dismissed.

The appeal as to the claim of entitlement to a compensable rating for ulcerative colitis is dismissed. 

The appeal as to the claim of entitlement to a compensable rating for allergic rhinitis is dismissed.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


